Exhibit 10.1
AMENDMENT TO OIL AND GAS LEASE

     
State:
  New Mexico
 
   
County:
  Rio Arriba
 
   
Lessor:
  Robert B. Rowling et al
 
  c/o Michael T. Popejoy
 
  600 Las Colinas Blvd., Suite 1900
 
  Irving, TX 75039
 
   
Lessee:
  Approach Oil & Gas Inc.
 
  6500 W. Freeway, Suite 800
 
  Fort Worth, TX 76116
 
   
Effective Date:
  January 1, 2009

     On February 27, 2007, Lessor executed an Oil and Gas Lease (the “Lease”) in
favor of Lynx Production Company, Inc., on those lands (the “Lands”) described
in Exhibit “A” attached to the Lease and covering 90,357.544 acres, more or
less. The Lease is recorded in Book 530, Page 2524 of the Records of the Rio
Arriba County Clerk’s Office. Reference is made to the Lease for all purposes.
     By that Assignment of Oil and Gas Lease dated March 7, 2007, Lynx
Production Company, Inc. assigned the Lease to Approach Oil & Gas Inc. This
Assignment is recorded in Book 530, Page 2529 of the Records of the Rio Arriba
County Clerk’s Office.
     The Lease is recognized by Lessor as being in full force and effect. The
Lease is presently owned by Lessee, named above. Lessor acknowledges previous
timely notification by Lessee of the existence and cause of delay under Addendum
“A”, Paragraph 12 of the Lease, the first such notification occurring on May 2,
2008, with additional notifications occurring on July 31, 2008, August 25, 2008,
November 26, 2008, February 23, 2009 and the most recent notification occurring
on May 29, 2009. It is the desire of the Lessor and Lessee to amend the Lease as
to the particular provisions set out below.
     For adequate consideration, Lessor and Lessee amend the Lease as follows:
I.
          Paragraph 8. c. on page 3 of Addendum “A” to the Lease is hereby
deleted in its entirety and the following provision is substituted:

  “8.c.   If at the expiration of the primary term, or any extensions of the
primary term (the primary term as extended being called, for the remainder of
this paragraph, the “primary term”), Lessee is then engaged in the actual
drilling of

1



--------------------------------------------------------------------------------



 



      a well in search of oil or gas on lands covered by this lease or lands
pooled therewith, or has drilled a producing well or a dry hole thereon during
the primary term, then the lease termination provisions in this paragraph 8
shall be postponed so long as at least two (2) wells are drilled and completed
or plugged and abandoned at any time during each lease year following the
expiration of the primary term (the “Minimum Annual Well Commitment”). Provided
further, that should Lessee have satisfied the Minimum Annual Well Commitment
for any lease year following the expiration of the primary term and should
Lessee during the same lease year commence actual drilling operations on a
subsequent well which is thereafter completed or plugged and abandoned during
the following lease year, then for purposes of satisfying the Minimum Annual
Well Commitment, such a well shall be considered as having been drilled in the
lease year in which it is completed or plugged and abandoned.

II.
Paragraph 9 of the Lease and Paragraph 12 of Addendum A of the Lease are hereby
deleted in their entirety, and the following provision is substituted, as if
Paragraph 9 were never included in the Lease and as if Paragraph 12 of Addendum
A originally read as follows:

  “12.   Should Lessee be prevented from complying with any express or implied
covenant of this lease, or from conducting drilling or reworking operations
hereunder, or from producing oil or gas hereunder by reason of Lessee’s
inability to obtain equipment or material, or by reason of mechanical failure in
the drilling or completion of a well or by virtue of any litigation, injunction
or restraining order, governmental or regulatory order or regulation or by
failure to obtain permits, or by operation of other force majeure, then the term
of this lease shall be extended and all the dates, deadlines, provisions and
covenants contained in this lease shall be extended while and so long as Lessee
is prevented by any such cause from conducting drilling or reworking operations
or from producing oil or gas hereunder, and the time while Lessee is so
prevented shall not be counted against Lessee; provided that Lessee must give
written notice to Lessor of the existence and cause of such delay with
appropriate supporting evidence within 15 days thereafter, therein identifying
the portion or portions of the leased premises reasonably affected by such
circumstances. The provisions of this item 12 excusing timely performance by
Lessee will be applicable only to the portion or portions of the leased premises
identified in Lessee’s written notice to Lessor as being reasonably affected by
the existence and cause of the delay. The provisions of this item 12 will not be
applicable to any and all portions of the leased premises not identified in
Lessee’s written notice to Lessor. In no event shall this provision allow an
extension of this lease or its term, in whole or in part, past a four (4) year
period of time or recurring periods not to exceed four (4) years in the
aggregate if the delay is caused by litigation, injunction, restraining order,
governmental or regulatory order or by failure to obtain permits, and past a two
(2) year period of time or recurring periods not to exceed two (2) years in the
aggregate for all other causes.”

2



--------------------------------------------------------------------------------



 



     If the terms of this Amendment conflict with the terms of the Lease as
originally prepared, then the terms of this Amendment shall govern and control.
Except as amended hereby, all of the terms and provisions of the Lease remain as
previously stated.
     This Amendment may be executed in multiple counterparts by each of the
Lessors to the Lease. Each of the counterparts, when executed by a Lessor and
either actually delivered, or delivered by facsimile or electronically to the
Lessee shall be deemed an original and shall be binding and effective on each
Lessor immediately upon execution. For ease in recording, the signature page and
acknowledgement page of any signatory party may be detached from its original
and attached to the original executed by Robert B. Rowling and Approach Oil &
Gas Inc., and if so attached and recorded, shall be deemed to be one instrument
as though all parties executed one and the same Amendment.
     IN WITNESS WHEREOF, this Amendment is executed by each Lessor and by Lessee
as of the date of acknowledgement of their signatures, but is effective for all
purposes as of the Effective Date stated above.

              Lessor:       Lessee:
 
                    Approach Oil & Gas Inc.
/s/ Robert B. Rowling
           
 
Robert B. Rowling
           
 
                    /s/ Ralph Manoushagian
 
       
/s/ Terry H. Rowling
      By:   Ralph Manoushagian
 
Terry H. Rowling
           Exec. Vice President — Land

3



--------------------------------------------------------------------------------



 



     
Lessor:
   
 
   
/s/ William C. Dunlap
   
 
William C. Dunlap
   
 
   
/s/ Deborah B. Dunlap
   
 
Deborah B. Dunlap
   
 
   
/s/ Thomas E. Hassen
   
 
Thomas E. Hassen
   
 
   
/s/ Melinda L. Hassen
   
 
Melinda L. Hassen
   
 
   
Minerva Partners, Ltd., A Texas Limited Partnership
   

              By:   Malouf Interests, Inc.         its General Partner,    
 
           
 
  By:/s/ Matthew Malouf    
 
     
 
   Matthew Malouf, President    

Recklaw Ventures, Ltd.

              By:   Recklaw Management Co., Inc.         its General Partner    
 
           
 
  By:E.E. Treadaway    
 
     
 
   E.E. Treadaway    

     
/s/ Thomas E. Hassen
   
 
Thomas E. Hassen
   
 
   
/s/ Melinda L. Hassen
   
 
Melinda L. Hassen
   
 
   
/s/ Michael T. Popejoy
   
 
Michael T. Popejoy
   
 
   
/s/ Rebecca B. Popejoy
   
 
Rebecca B. Popejoy
   
 
   
PFP Investments, LTD.
   

         
By:/s/ Jay Pack
   
 
 
 
    Jay Pack, General Partner    

4



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENTS

     
STATE OF TEXAS
  §
 
   
COUNTY OF DALLAS
  §

     The foregoing instrument was acknowledged before me on this 10th day of
September, 2009 by Robert B. Rowling and wife, Terry H. Rowling.

                  /s/ Laura Ann Ruiz       Notary Public, State of Texas       
   

     
STATE OF TEXAS
  §
 
   
COUNTY OF DALLAS
  §

     The foregoing instrument was acknowledged before me on this 29th day of
September, 2009 by William C. Dunlap and wife, Deborah B. Dunlap.

                  /s/ Laura Ann Ruiz       Notary Public, State of Texas       
   

     
STATE OF NEW YORK
  §
 
   
COUNTY OF NEW YORK
  §

     The foregoing instrument was acknowledged before me on this 31st day of
August, 2009 by Thomas E. Hassen and wife, Melinda L. Hassen.

                  /s/ Margaret Cooney       Notary Public, State of New York   
     

5



--------------------------------------------------------------------------------



 



         

     
STATE OF TEXAS
  §
 
   
COUNTY OF DALLAS
  §

     The foregoing instrument was acknowledged before me on this 21st day of
September, 2009 by Matthew Malouf, President of Malouf Interests, Inc., General
Partner of Minerva Partners, LTD., a Texas limited partnership.

                  /s/ Bobby D. Roberts       Notary Public, State of Texas     
     

     
STATE OF TEXAS
  §
 
   
COUNTY OF HARRIS
  §

     The foregoing instrument was acknowledged before me on this 30th day of
September, 2009 by E.E. Treadaway, General Partner of Recklaw Management Co.,
Inc., General Partner of Reklaw Ventures, Ltd.

                  /s/ Dana Wardell       Notary Public, State of Texas         
 

     
STATE OF TEXAS
  §
 
   
COUNTY OF DALLAS
  §

     The foregoing instrument was acknowledged before me on this 29th day of
September, 2009 by Michael T. Popejoy and wife, Rebecca B. Popejoy.

                  /s/ Laura Ann Ruiz       Notary Public, State of Texas       
 

6



--------------------------------------------------------------------------------



 



         

     
STATE OF TEXAS
  §
 
   
COUNTY OF DALLAS
  §

     The foregoing instrument was acknowledged before me on this 31st day of
August, 2009 by Jay Pack, General Partner of PFP Investments, LTD., a Texas
limited partnership.

                  /s/ Joyce Parsell       Notary Public, State of Texas         
 

     
STATE OF TEXAS
  §
 
   
COUNTY OF TARRANT
  §

     The foregoing instrument was acknowledged before me on this 14th day of
October, 2009 by Ralph Manoushagian, Executive Vice President – Land of Approach
Oil and Gas, Inc.

                  /s/ Diane B. Reid       Notary Public, State of Texas         
 

7